DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinson (U.S. Patent No. 8,960,297).
Regarding Claim 1, Pinson discloses a particulate separator for disposition within a well casing of a petroleum production well producing a fluid mixture including particulate matter, the separator comprising: 

An inner pipe (Figure 5) disposed within the outer casing (10, 40), wherein an upper outlet (100a) of the inner pipe (Figure 5) exits through the upper end of the separator (90) and a lower end (100c) of the inner pipe (Figure 5) is disposed proximate to a lower end of the outer casing (lower end of 10, 40); 
A fin (104b) disposed on a lower portion of the inner pipe (Figure 5), wherein fluid flows downward between the interior of the outer casing (10, 40) and an exterior of the inner pipe (Figure 5), wherein the fin (104b) imparts a radial path to the fluid as it moves toward a pump intake (128) defined by the lower end (100c) of the inner pipe (Figure 5), wherein, a lower portion of the outer casing (lower portion of 10) that encases the fin (104b) on the lower portion of the inner pipe (Figure 5) has at least a first material property that is different than a material property of an upper portion of the outer casing (upper portion of 10) that encases an upper portion of the inner pipe (Figure 5) that free of the fin (104b)(threading on upper end of 10 results in different sidewall thickness than outer pipe portion adjacent to 104b).
Regarding Claim 2, Pinson discloses the separator of Claim 1, wherein the material property comprises one of: a sidewall thickness; a hardness; and a material type (threading on upper end imparts different sidewall thickness than outer pipe portion near 104b).
Regarding Claim 3, Pinson discloses the separator of Claim 1, wherein a sidewall thickness of the outer casing (10, 40) varies over its length (threading on upper end of 10 imparts different sidewall thickness than outer pipe portion near 104b).
Regarding Claim 4, Pinson discloses the separator of Claim 3, wherein the sidewall thickness of the lower portion of the outer casing (lower portion of 10) is greater than a sidewall thickness of the upper portion of the 5outer casing (10, 40)(sidewall thickness of lower threaded portion is different than non-threaded part of upper portion).
Regarding Claim 7, Pinson discloses the separator of claim 1, further comprising: an elongated hollow connector (22, 90) having: 
A first set of threads (96) configured to connect to mating threads (102a) on an upper end of the inner pipe (Figure 5); and  
15A second set of threads (26) configured to connect to mating threads (13) on an upper end of the outer casing (10, 40).
Regarding Claim 8, Pinson discloses the separator of claim 7, wherein the first set of threads (96) and the second set of threads (26) are disposed on a first end of the elongated hollow connector (22, 90), the elongated hollow connector (22, 90) further comprising:  
20A third set of threads (30) disposed on a second end of the elongated hollow connector (22, 90).
Regarding Claim 9, Pinson discloses the separator of claim 1, further comprising: 
A hollow bottom fitting (40) having:  16Client No 79996.00700 

A second set of threads (opposite 44) on a second end of the hollow bottom fitting (40).
Regarding Claim 10, Pinson discloses the separator of claim 9, internal periphery of the upper interior end of the 5hollow bottom fitting (40) comprises a chamfered surface (50).
Regarding Claim 17, Pinson dislcoses the separator of claim 1, further comprising:  
15A hollow bottom fitting (40) having: 
A first set of threads (44) on a first end of the hollow bottom fitting (40) configured to connect to mating threads (14) on a lower end of the lower barrel (lower portion of 10 and 40) of the outer casing (10, 40); and 
A second set of threads (opposite 44) on a second end of the hollow bottom fitting (40).
Regarding Claim 18, Pinson renders obvious the separator of claim 17, internal periphery of the upper interior end of the hollow bottom fitting (40) comprises a chamfered surface (50).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinson alone.
Regarding Claim 5, Pinson discloses the separator of Claim 3, wherein the outer casing (10, 40) comprises: 
An upper barrel (upper portion of 10) forming the upper portion of the outer casing (upper portion of 10); and 
A lower barrel (lower portion of 10 and 40) forming the lower portion of the outer casing (lower portion of 10).
Pinson does not however disclose the upper and lower barrel being separate distinct pieces, however it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice and would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have made the upper and lower barrel sections (analogous to element 10 of Pinson) unitary. 
Regarding Claim 6, Pinson renders obvious the separator of Claim 5, but does not disclose wherein the lower barrel (lower portion of 10 and 40) and the upper barrel (upper portion of 10) 10are threadedly connected, however since it has been held to be 
Regarding Claim 11, Pinson discloses a particulate separator for disposition within a well casing of a petroleum production well producing a fluid mixture including particulate matter, the separator comprising: an outer casing (10, 40) having:  
5An upper barrel (upper portion of 10) having at least a first intake aperture (16a) disposed through a sidewall of the upper barrel (upper portion of 10) proximate an upper end of the upper barrel (upper portion of 10); 
A lower barrel (lower portion of 10 and 40) having an upper end attached to a lower end of the upper barrel (upper portion of 10), wherein hollow interiors of the upper barrel (upper portion of 10) and lower barrel (lower portion of 10 and 40) are aligned to define a hollow interior the outer casing (10, 40);  
10An inner pipe (Figure 5) disposed within the hollow interior of the outer casing (10, 40), the inner pipe (Figure 5) extending from an upper end disposed proximate to an upper end of the outer barrel to an open lower end (100c) disposed within a lower portion of the lower barrel (lower portion of 10 and 40), wherein a space between the inside surface of the outer casing (10, 40) and an outside surface of the inner pipe (Figure 5) defines a flow path between the intake aperture and the open lower end (100c) of the inner pipe (Figure 5);  15and 
A fin (104b) disposed on a lower portion of the inner pipe (Figure 5), wherein the fin (104b) imparts a radial path to the fluid as it moves along the flow path toward the 
Pinson does not disclose the upper and lower barrel being separate distinct pieces, however it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice and would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have made the upper and lower barrel sections (analogous to element 10 of Pinson) unitary. 
Regarding Claim 12, Pinson renders obvious the separator of Claim 11, wherein a sidewall thickness of the lower 20barrel (lower part of 10 and 40) is greater than a sidewall thickness of the upper barrel (upper portion of 10)(opposite where 10 and 40 abut).
Regarding Claim 13, Pinson renders obvious the separator of Claim 12, wherein an inside diameter of the upper barrel (upper portion of 10) is substantially equal to an inside diameter (near where 10 and 40 abut) of the lower barrel (lower portion of 10).
Regarding Claim 14, Pinson renders obvious the separator of Claim 11, wherein the lower barrel (part consisting of 40) is formed from a first material and the upper barrel (upper portion of 10) is formed form a second material, wherein the first and second materials are different (Column 4: lines 42-47).
Regarding Claim 15, Pinson renders obvious the separator of claim 11, further comprising:  
5An elongated hollow connector (22, 90) having: 

Regarding Claim 16, Pinson renders obvious the separator of claim 17, wherein the first set of threads (96) and the second set of threads (26) are disposed on a first end of the elongated hollow connector (22, 90), the elongated hollow connector (22, 90) further comprising: 
A third set of threads (30) disposed on a second end of the elongated hollow connector (22, 90).
Regarding Claim 19, Pinson renders obvious the separator of Claim 11, wherein an upper outlet (100a) of the inner pipe (Figure 5) exits through an upper end of the separator.
Regarding Claim 20, Pinson renders obvious the separator of Claim 11, further comprising: 
A plurality of intake apertures (16a-h) disposed about a periphery of the sidewall of the upper barrel (upper portion of 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679